District of Columbia
                            Court of Appeals

No. 14-AA-0002

MESKEREM GETACHEW,
                                             Petitioner,

      v.                                                         DOES-2068-13

OMNI SHOREHAM,
                                             Respondent.

      BEFORE:      Fisher and Blackburne-Rigsby, Associate Judges; and Ferren,
                   Senior Judge.

                                    ORDER

      On consideration of the motion filed by the District of Columbia Office of
Administrative Hearings requesting that this court publish its December 15, 2014,
memorandum opinion and judgment, no opposition having been filed, and it further
appearing that the mandate issued on January 8, 2015, it is

      ORDERED sua sponte that the Clerk shall recall the mandate issued on January 8,
2015. It is

      FURTHER ORDERED that the motion to publish the memorandum opinion and
judgment is granted, and the Clerk issue the attached opinion forthwith.


                                             PER CURIAM


Copies to:

Meskerem Getachew                                   Jamarle Thomas
8794 Walutes Circle                                 Paralegal Specialist
Alexandria, VA 22309                                Office of Administrative Hearings

Rachel Lukens, Esq.                                 Omni Shoreham
                                                    c
Supervisory Attorney-Advisor                          /o Equifax Workforce Solutions
Office of Administrative Hearings                   P.O. Box 283
                                                    Saint Louis, MO 63166